J-A16014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    TIMOTHY MILLER                             :
                                               :
                      Appellant                :   No. 1723 EDA 2021

             Appeal from the PCRA Order Entered August 13, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0009273-2012


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                          FILED OCTOBER 4, 2022

        Timothy Miller appeals the dismissal of his Post Conviction Relief Act

(“PCRA”) petition.1 He alleges that the court erred in denying his petition

without an evidentiary hearing. He also claims that the court erred in

dismissing his petition because he raised meritorious claims of ineffective

assistance of counsel and a violation of Brady v. Maryland, 373 U.S. 83

(1963). We affirm.

        The facts giving rise to Miller’s convictions are as follows:

           On May 18, 2012, robbery victim Naadirah Fate was
           working at the Zoo Hair Salon in Philadelphia. At around
           2:45 p.m., she was alone in the shop with [Miller], who
           was assisting to clean up the shop. During this time, Fate
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.
J-A16014-22


       was having phone conversation with a man that sells cars.
       She told the car seller that she had $2000 to buy a car.
       [Miller] was the only other person in the salon at the time.
       After Fate had ended her phone conversation, [Miller]
       stated he knew someone who sold cars and left the shop,
       saying that he would be back in five minutes. About 15
       minutes after [Miller] left, robbery victims Malisha Jessie
       and Robin Cousette entered the shop. Cousette was
       accompanied by her five-year-old son.

       A few minutes later, the co-defendant Jovanna Johnson
       entered the salon. Johnson pulled a gun from her hoodie,
       “ordered everybody to slide their pocketbooks to the
       left…,” and demanded their phones as well. Johnson also
       demanded to speak with the owner. Eventually robbery
       victim Fate called the owner and put Johnson on the phone
       to speak with her.

       Approximately ten minutes after co-defendant Johnson
       entered the salon, [Miller] open the door for a moment and
       said “Let’s go” to Johnson. At this point, Johnson still had
       her gun out and was collecting various items, including a
       purse from victim Jessie, a wallet from victim Cousette,
       and all three of the women’s cellphones. Johnson then
       cocked her gun and pointed it towards victim Fate’s left leg
       and demanded, “Where’s the money?” and “I heard you
       trying to buy a car today, where’s the money at.”

       Victim Fate stated she had hidden the money in her pants
       and co-defendant Johnson pulled at Fate’s pants to see the
       bills. Johnson pulled the trigger while still pointing the gun
       at Fate’s leg and the gun misfired. A struggled ensued,
       during which Johnson was able to seize Fate’s $2000.

       Co-defendant Johnson then left with [Miller], carrying the
       purse, cellphones, and $2000 cash. Victim Fate followed
       Johnson out of the salon and pursued both Johnson and
       [Miller] on foot. When Fate followed them into an alley,
       [Miller] pushed her to the ground. Fate was picked up by
       victim Jessie and together they continued their pursuit in a
       car. They followed Johnson and [Miller] to 5911 Irving
       Street where they saw Johnson and [Miller] enter the
       house.

       At about 2:30 p.m. Philadelphia Police Office Damian
       Wyche was on routine patrol with his partner, Officer Clara

                                   -2-
J-A16014-22


           Martinez. The officers received a radio call for a “robbery in
           progress, a person with a gun.” The officers arrived at the
           hair salon where victim Fate recounted the robbery. After
           describing the incident Fate led the officers to 5911 Irving
           Street. Officer Wyche went to the back of the property
           while Officer Martinez remained in the front.

           Officer Wyche observed the co-defendant Johnson and
           [Miller] enter the backyard holding objects, one of which
           he believed to be a gun. When he called out to them, “Let
           me see your hands,” they threw the objects into the next
           yard and retreated back to the house. Officer Martinez
           knocked on the front door and heard a commotion coming
           from inside the house. [Miller] opened the door “sweating
           profusely” and claimed nobody else was in the building.
           Officer Martinez did not believe [Miller] and handcuffed
           him before entering the building. The police discovered the
           co-defendant Johnson in the basement and arrested her.

           Philadelphia Police recovered an iPhone, iPod, and a loaded
           firearm. Victim Fate identified the gun as the one used in
           the robbery. These were the same items that Officer
           Wyche had seen Ms. Johnson and [Miller] throw away into
           the neighboring yard.

Rule 1925(a) Opinion (“1925(a) Op.”), filed 10/7/21, at 1-3 (record citations

omitted).

        A jury convicted Miller of robbery, conspiracy, and aggravated

assault.2 The court sentenced him to an aggregate term of 10 to 20 years’

incarceration. We affirmed the judgment of sentence. See Commonwealth

v. Miller, 2019 WL 1224674 (Pa.Super. filed March 15, 2019).3 Our


____________________________________________


2   18 Pa.C.S.A. §§ 3701(a)(1)(ii), 903(c), and 2702(a), respectively.

3 Following a pro se PCRA petition filed by Miller, the court reinstated Miller’s
direct appeal rights nunc pro tunc on February 10, 2017.



                                           -3-
J-A16014-22



Supreme     Court    denied    allowance    of   appeal    in   August    2019.

Commonwealth v. Miller, 217 A.3d 189 (Table) (Pa. filed Aug. 7, 2019).

      On July 20, 2020, Miller filed the instant, timely PCRA petition. The

court appointed counsel who filed an amended petition. See Amended PCRA

Petition, filed 12/13/20. Miller raised an ineffectiveness claim and alleged a

Brady violation. He claimed that appellate counsel was ineffective for failing

to challenge the sufficiency of the evidence as it related to his aggravated

assault and robbery convictions. He also argued that appellate counsel was

ineffective for failing to challenge the court’s denial of his post-sentence

motion and not raising a challenge to the weight of the evidence.

Additionally, he maintained that appellate counsel was ineffective for not

contesting the denial of his motions for a mistrial. Regarding the Brady

violation, Miller claimed that the Commonwealth had withheld exculpatory

evidence by playing only a small portion of a video, when, according to

Miller, the full video would have shown that no conspiracy existed.

      Following the Commonwealth’s motion to dismiss the petition, the

court issued notice of its intent to dismiss Miller’s petition without a hearing.

Miller did not respond to the court’s notice, and the court dismissed the

petition. This timely appeal followed.

      Miller raises the following issues:

         1. Whether the court erred in denying [Miller’s] PCRA
            petition without an evidentiary hearing on the issues
            raised in the amended PCRA petition regarding trial
            counsel’s ineffectiveness.


                                      -4-
J-A16014-22


         2. Whether the PCRA court was in error in not granting
            relief on for the following reasons:

               a. Appellate counsel was ineffective for failing to
                  properly appeal sufficiency of the evidence

               b. Appellate counsel was ineffective for failing to
                  appeal the denial of the following post-sentence
                  motions:

                      i. Reconsideration of sentence

                     ii. Weight of evidence

                     iii. Three mistrial motions

               c. Commonwealth       failed   to   disclose   exculpatory
                  material

Miller’s Br. at 8 (answers of trial court omitted).

      When a court dismisses a PCRA petition, we must determine whether

the court’s conclusions are supported by evidence of record and whether the

court committed any legal error. Commonwealth v. Phillips, 31 A.3d 317,

319 (Pa.Super. 2011).

      We will address Miller’s second issue first as it is dispositive of our

conclusion regarding his first issue. Miller claims that the court should have

granted his petition because he raised valid claims of ineffective assistance

of appellate counsel and a Brady violation by the Commonwealth.

Ineffective Assistance of Counsel

      Counsel is presumed effective. Commonwealth v. Mason, 130 A.3d

601, 618 (Pa. 2015). To overcome this presumption, a petitioner must plead

and prove that: “(1) the legal claim underlying the ineffectiveness claim has

arguable merit; (2) counsel’s action or inaction lacked any reasonable basis



                                      -5-
J-A16014-22



designed to effectuate petitioner’s interest; and (3) counsel’s action or

inaction resulted in prejudice to petitioner.” Id. Prejudice, in this context,

means “that there is a reasonable probability that, but for counsel’s actions

or inactions, the result of the proceeding would have been different.” Id.

“Failure to establish any prong of the test will defeat an ineffectiveness

claim.” Commonwealth v. Walker, 36 A.3d 1, 7 (Pa. 2011).

Sufficiency of Evidence

      Miller claims that appellate counsel was ineffective for failing to

properly present an argument regarding his sufficiency challenge to the

robbery and aggravated assault convictions. He states that counsel failed to

discuss the elements of the crimes, cite relevant case law, or reference the

record, and did not otherwise develop any meaningful argument on this

issue. Miller notes that this Court found that the sufficiency challenges to the

robbery and aggravated assault convictions were waived. See Miller’s Br. at

17-18 (citing Miller, 2019 WL 1224674 at *4).

      The PCRA court rejected this claim. It opined that Miller failed to show

prejudice because the evidence at trial was sufficient to sustain the

convictions. The court explained that a participant in a criminal conspiracy is

criminally liable for crimes a co-conspirator commits in furtherance of the

conspiracy. The court then explained that the evidence was sufficient to

support the conspiracy conviction. It noted that Miller was in the salon when

the victim told someone on the phone that she had $2,000, and after Miller

left shortly thereafter, his co-defendant returned, saying, “I heard you trying

                                     -6-
J-A16014-22



to buy a car today, where’s the money at.” It also noted that Miller later

reentered the salon during the robbery and told his co-defendant, “Let’s go.”

The court also pointed to Miller’s concerted actions with his co-defendant.

This included their flight from the scene and throwing items into a yard.

These items included a victim’s phone and the firearm that was used in the

robbery.

        We agree with the court’s analysis. Miller’s allegations were insufficient

to plead prejudice. When there is a challenge to the sufficiency of the

evidence, the court must view the evidence in the light most favorable to the

Commonwealth, as verdict-winner, and make all reasonable inferences that

arise    from    that   evidence,    in    the   Commonwealth’s     favor.   See

Commonwealth v. Rushing, 99 A.3d 416, 420-21 (Pa. 2014).

        As Miller states, counsel did not adequately argue sufficiency for the

robbery and aggravated assault convictions on appeal and therefore this

Court concluded that he waived review of the issue. See Miller, 2019 WL

1224674 at *2 n.2. However, before the PCRA court and this Court, Miller

failed to prove any prejudice from counsel’s inactions. Miller fails to show

that but for counsel’s inaction, the outcome of his case, i.e., this Court’s

affirmance of the judgment of sentence, would likely have been different. As

the PCRA court explained, the evidence at trial was sufficient to establish

Miller’s guilt as a co-conspirator. Indeed, this Court stated on direct appeal

that “[e]ven if [Miller’s] sufficiency claim is not abandoned, he still is not




                                          -7-
J-A16014-22



entitled to relief based on the reasons outlined in the trial court’s November

30, 2017, opinion.” Id. The court committed no error in rejecting this claim.

Post-Sentence Motion

      Miller also claims that appellate counsel was ineffective for failing to

raise on direct appeal the issues he argued in his post-sentence motion.

Miller’s post-sentence motion challenged the weight of the evidence and the

discretionary aspects of his sentence. Regarding sentencing, Miller maintains

that the court “did not state on the record any of the relevant sentencing

factors required of a sentencing court when imposing a sentence.” Miller’s

Br. at 18 (emphasis removed). He alleges that the sentence imposed by the

court was harsh and unreasonable and a claim that the sentencing court

failed to state adequate reasons for the sentence and imposed a “grossly

disproportionate sentence” presents a substantial question. See Miller’s Br.

at 19 (citing Commonwealth v. Parlante, 823 A.2d 927, 929 (Pa.Super.

2003). He thus claims that appellate counsel was ineffective in not raising a

sentencing challenge on direct appeal.

      In his post-sentence motion, Miller argued that the court imposed a

manifestly unjust and excessive sentence and that it abused its discretion by

imposing an excessive sentence. See Post-Sentence Motion, filed 3/24/15.

He did not allege that the court failed to state adequate reasons for the

sentence. Therefore, such a claim would not have been preserved for

purposes of an appeal. See Commonwealth v. Heaster, 171 A.3d 268,

272 (Pa.Super. 2017) (stating that challenge to discretionary aspects of

                                    -8-
J-A16014-22



sentence is waived where appellant failed to preserve issue in post-sentence

motion or at sentencing hearing).4 Appellate counsel cannot be found

ineffective for failing to raise this meritless claim. See Commonwealth v.

Johnson, 139 A.3d 1257, 1272 (Pa. 2016) (“counsel cannot be deemed

ineffective for failing to raise a meritless claim”). Therefore, the court did not

err in rejecting this claim of ineffectiveness because it lacks arguable merit.

       Miller also argues that appellate counsel was ineffective for failing to

raise his challenge to the weight of the evidence. He argues that the verdicts

were against the weight of the evidence because the Commonwealth’s

witnesses made multiple inconsistent statements, no one corroborated the

star witness’s version of events, and the officer who observed Miller throw

items into the yard had memory problems during his testimony. In addition,

he points out that at the preliminary hearing, Fate testified that Miller’s co-

defendant took $1500 but, at trial she testified that the co-defendant took

$2000.

       The standard of review for a challenge to the weight of the evidence is

an abuse of discretion. See Commonwealth v. Rogers, 259 A.3d 539, 541

(Pa.Super. 2021), appeal denied, No. 362 EAL 2021, 2022 WL 2233891 (Pa.

June 22, 2022). A verdict is against the weight of the evidence when “certain

____________________________________________


4 See also Commonwealth v. Ventura, 975 A.2d 1128, 1133, 1135
(Pa.Super. 2009) (stating that claim that court failed to consider sentencing
factors or state reasons for sentence on record challenges the discretionary
aspects of sentence).



                                           -9-
J-A16014-22



facts are so clearly of greater weight that to ignore them or to give them

equal weight with all the facts is to deny justice.” Commonwealth v.

Lyons, 833 A.2d 245, 258 (Pa.Super. 2003) (citation omitted). As it relates

to the credibility of witnesses and the weight of the evidence, the factfinder

is free to believe all, part or none of the evidence. Commonwealth v.

Antidormi, 84 A.3d 736, 756, 758 (Pa.Super. 2014).

      The PCRA court concluded that like his suffuciency claims, Miller failed

to prove prejudice from appellate counsel’s failure to challenge the weight of

the evidence. The court stated that any discrepancies in the testimony of

witnesses were not “so contradictory as to shock one’s sense of justice.”

1925(a) Opinion, at 12. The court stated that while the victim may have

been inconsistent in the exact amount of money that was stolen from her,

she led officers to the exact location where Miller and his co-defendant were

found. It also pointed out that Miller failed to specify at what moments

Officer Wyche had issues with his memory. The court stated that at times

during the trial, the officer referred to his notes for specific details such as

times and the address where Miller was found. The court stated “[g]iven the

length of time between [Miller’s] arrest and trial, it is not shocking that the

officer needed to refresh his recollection regarding certain details.” Id. at 13.

      We discern no error in this regard. The PCRA court’s conclusions are

supported by the record, and we find no legal error in this analysis. Any

inconsistencies in Fate’s testimony would have gone to her credibility, which

was in the jury’s purview to determine and assess. See Commonwealth v.

                                     - 10 -
J-A16014-22



DeJesus, 860 A.2d 102, 107 (Pa. 2004). Likewise, Officer Wyche’s

momentary need to have his recollection refreshed go to his credibility.

Miller has not shown such issues impact the weight of the evidence as to

undermine confidence in the verdict.

Denial of Motions for Mistrial

      Next, Miller claims that counsel was ineffective for failing to raise on

appeal the court’s denial of his motions for a mistrial. On three separate

occasions, Miller moved for a mistrial. Miller first made such a motion when

he argued that the Commonwealth did not authenticate the video recording

of the robbery. See N.T., 10/22/14, at 42. The second motion occurred

during Fate’s cross-examination. Miller asked for a mistrial after the court

interrupted the examination to instruct the jury regarding prior inconsistent

statements. See N.T., 10/21/14, at 156-157. The final motion occurred

during closing arguments when the Commonwealth stated that Miller was a

“drug dealer” and commented that Miller had failed to call any witnesses on

his behalf. The court denied each motion. See N.T., 10/22/14, at 139-140.

      The grant or denial of a motion for a mistrial is within the discretion of

the trial court. See Commonwealth v. Sanchez, 907 A.2d 477, 491 (Pa.

2006). The court should “determine whether misconduct or prejudicial error

actually occurred, and if so, [] assess the degree of any resulting prejudice.”

Id. Additionally, “[a] mistrial is not necessary where cautionary instructions

are adequate to overcome prejudice.” Commonwealth v. Goods, 265 A.3d

662, 665 (Pa.Super. 2021) (citation omitted).

                                    - 11 -
J-A16014-22



Authentication

       Demonstrative evidence such as a surveillance video must be

authenticated. See Commonwealth v. McKellick, 24 A.3d 982, 986, 987

(Pa.Super. 2011). Demonstrative evidence, such as a video recording, may

be authenticated by the person who took the photograph or video, or by

some other witness with sufficient knowledge to state that it fairly and

accurately represents the object or place reproduced as it existed at the time

of recording. See id. at, 986 (Pa.Super. 2011); see also id. at 995

(Donohue, J., dissenting, citing Nyce v. Muffley, 119 A.2d 530, 532 (Pa.

1956)).5

       Here,    as   the   trial   court       concluded,   the   video   was   properly

authenticated by the testimony of the robbery victim, Fate. She testified to

various parts of the surveillance video by identifying the scene as well as

Miller, his co-defendant, and herself in the video. See N.T., 10/21/14, at 56-

61. Thus, her testimony was sufficient to support a finding that the video

was what the Commonwealth claimed it was. As such, the court did not err

in denying counsel’s motion for a mistrial because no misconduct or

prejudicial error existed. Therefore, appellate counsel cannot be found



____________________________________________


5  See also Kopytin v. Aschinger, 947 A.2d 739, 748 (Pa.Super. 2008)
(finding video evidence insufficiently authenticated by testimony of person
who had not seen the event recorded (citing McMenamin v. Tartaglione,
590 A.2d 802, 811 (Pa.Cmwlth. 1991), aff'd, 590 A.2d 753 (Pa. 1991)).



                                           - 12 -
J-A16014-22



ineffective for not raising this issue on appeal. See Johnson, 139 A.3d at

1272.

Cross-Examination

        During   the    cross-examination   of   Fate,   the   following   exchange

occurred:

          Q [Defense Counsel]: And just so I’m clear, both on the
          day of this incident as well as any day previously, you
          didn’t see this man, Mr. Miller, otherwise known as Blue,
          with a gun, did you?

          A [Fate]: No.

          Q: And on this day – and I’m talking about this day when
          this incident happened – you didn’t see him on a cell
          phone, either inside or outside or anywhere around the
          salon, talking to anybody, did you?

          A: I didn’t see him inside. I wasn’t really outside.

          Q: Well, you didn’t see him outside talking on a cell phone,
          did you?

          A: Nope.

          Q: And you didn’t see him have any kind of conversation
          with this woman who came into the salon and robbed it,
          did you?

          A. Did not.

          Q. Turning your attention, once again, if you would, to
          your statement. You’re familiar with what’s in here, aren’t
          you?

          A. Yes.

          Q: And when I say “familiar,” you’ve read it over, I gather,
          at least once, if not more, since you gave it to the
          detective?

          A: Yes.


                                      - 13 -
J-A16014-22


         Q: So you know what’s in there; right?

         A: Yes.

         Q: Did you ever anywhere in this statement –

         THE COURT: No.

         [Defense Counsel]: Judge, it’s a permissible question.

N.T., 10/21/14, at 79-80. Following counsel’s statement, the court went on

to explain the permissible ways in which a witness can be confronted with a

prior inconsistent statement. See id. at 80-83. The court ended its

statement by stating, “So, no, that’s not a proper way to ask a question.

And I’m sure based on that five-minute diatribe, you will figure out a way to

do it or move on to something else.” Id. at 83.

      Defense counsel moved for a mistrial based the court’s comments.

Counsel argued that he believed it was “inappropriate” and that he believed

it “cast aspersions on my acting in an appropriate fashion in front of the

jury[.]” Id. at 157. Counsel maintained that the correct way of proceeding

would have been for the court to sustain an objection to the question. See

id. The court explained that its statement was “an instruction on the law”

and denied the motion. Id. at 156.

      We discern no abuse of discretion by the trial court in denying

counsel’s motion for a mistrial and therefore conclude that any claim raised

by appellate counsel on this issue would have been meritless. A review of

the court’s statements to the jury aligns with how the court characterized its

actions. The statements of the court instructed the jury regarding prior



                                     - 14 -
J-A16014-22



inconsistent statements and how they may be used against a witness. The

court statements did not direct the jury in such a way that cast aspersions

on counsel. Furthermore, as the court noted, “[I]t never berated counsel or

called his character into question in front of the jury.” 1925(a) Op. at 16. It

is also notable that after the court’s comments, counsel continued with his

questioning of the victim with no further interruption from the court and

counsel did in fact offer a prior inconsistent statement to impeach the

witness. See N.T., 10/21/14, at 83-85, 85-86.

Commonwealth’s Closing Argument

      In the Commonwealth’s closing argument, it made two separate

statements that provoked Miller to move for a mistrial.


         Commonwealth: Do you know the song, I shot the sheriff
         but not the deputy? I sold drugs, but I didn’t commit the
         robbery. Yes, you did, Mr. Miller. You sold drugs, you’re a
         drug dealer, and you committed the robbery.

         And although the defendant has no burden and no
         obligation to call witnesses, in this case he did. He actually
         managed to find someone and bring them out of the wall
         from custody. But he couldn’t manage to find the
         person that was supposedly getting their hair done.
         You didn’t hear from that person.

N.T., 10/22/14, at 125, 127 (emphasis added).

      Following the prosecutor’s second comment, the court gave a

cautionary instruction.

         As I explained at the beginning, the defendant has no
         burden. So the fact that he did not call some other
         witness, you can’t hold that against him. Whatever he
         presented, he presented. And you evaluate that evidence

                                     - 15 -
J-A16014-22


            the same way you evaluate all of the other evidence in the
            case that’s presented during the trial. But you can’t hold it
            against him that there was possibly somebody else out
            there that he did not call to testify, so you should
            disregard that argument. And, Ms. Vedejs, you should
            move on to something else.

Id. at 127-128. The court did not address the prosecutor’s comment that

characterized Miller as a drug dealer and counsel did not make an argument

regarding the comment, beyond saying it was part of his motion for a

mistrial.

      It is within the discretion of the trial court to grant or deny a mistrial

for a prosecutor’s comments. See Commonwealth v. D’Ambro, 456 A.2d

140, 144 (Pa. 1983). We review the court’s ruling on such a claim for abuse

of discretion. Commonwealth v. Harris, 884 A.2d 920, 927 (Pa.Super.

2005). A prosecutor’s remarks do not constitute prosecutorial misconduct

unless “their unavoidable effect” was to “prejudice the jury, forming in their

minds fixed bias and hostility toward the defendant so that they could not

weigh the evidence objectively and render a true verdict.” Commonwealth

v. Smith, 985 A.2d 886, 907 (Pa. 2009) (quoting Commonwealth v.

Washington, 700 A.2d 400, 407-408 (Pa. 1997)). A comment that might

otherwise be misconduct is permissible if it is “merely responsive to actual

evidence admitted during a trial.” Commonwealth v. Culver, 51 A.3d 866,

876 (Pa.Super. 2012).

      Here, the Commonwealth’s first statement was made in reference to

an exchange between Miller and the prosecutor during cross-examination.

Miller admitted selling drugs and the prosecutor asked, “So you’re a drug

                                       - 16 -
J-A16014-22



dealer.” N.T., 10/22/14, at 72. Miller responded, “No,” but admitted that he

had sold drugs. See id. Based on this exchange, the court determined that

the prosecutor’s closing argument “was predicated upon [Miller’s] own

testimony at trial and was entirely proper.” 1925(a) Op. at 18.

      We agree. The prosecutor’s statements were responsive to Miller’s

testimony.   Having      failed   to   prove   the   merit   of this   claim,   Miller’s

ineffectiveness claim fails.

      For the remaining statement, the court concluded that it did not err in

denying Miller’s motion for a mistrial because it gave a curative instruction

to the jury. Thus, the court stated that its “immediate instruction to the jury

cured any possible prejudice incurred by the prosecutor’s statement.”

1925(a) Op. at 18. We again agree.

      In its curative instruction to the jury, the court correctly informed the

jury that Miller bore no burden to produce witnesses in his defense. It told

the jury to disregard the statement and that it could not hold Miller’s lack of

producing a particular witness against him. We assume that the jury

followed the instructions of the court. See Commonwealth v. Baez, 720

A.2d 711, 721 (Pa. 1998). As such, counsel would not have had a

meritorious challenge to the court’s denial of the motion. Miller’s claim of

ineffectiveness fails.

Brady Violation

      Miller also challenges the court’s denial of his claim that the

Commonwealth committed a Brady violation. He maintains that the

                                         - 17 -
J-A16014-22



Commonwealth’s failure to “disclose” the entire surveillance video violated

Brady. Miller’s Br. at 24.

      To establish a Brady violation, the claimant must prove: “(1) the

evidence at issue was favorable to the accused, either because it is

exculpatory or because it impeaches; (2) the evidence was suppressed by

the prosecution, either willfully or inadvertently; and (3) prejudice ensued.”

Commonwealth v. Roney, 79 A.3d 595, 607 (Pa. 2013) (citation omitted).

      Here, the PCRA court determined that no Brady violation existed

because the video was not suppressed. The court noted that though the

Commonwealth played a portion of the video, defense counsel had access to

the entire video. Therefore, the court determined that counsel could have

played the entirety of the video at trial.

      The court committed no error in its conclusion. A review of the record

reveals that Miller was aware of and had access to the entire video. Miller

does not claim otherwise but instead argues that the Commonwealth did not

disclose the entirety of the video. This claim is not supported by the record.

The record shows that the Commonwealth told the court that the full video

was 12 minutes and the court informed Miller that in his case in chief he

would have the opportunity to play the entire video. N.T., Trial, 10/22/14, at

at 5, 7. Miller never claimed that he did not know that the complete video

was 12 minutes or that he did not have access to the video. Moreover, in his

case in chief, Miller did not present any part of the video. Id. at 98. Thus,




                                      - 18 -
J-A16014-22



the Commonwealth did not commit any Brady violation because the video

was not suppressed or kept from Miller.

      We now turn to Miller’s first issue. He claims that the court erred in

denying his petition without an evidentiary hearing. Based on our discussion

above, this claim is meritless.

      “A PCRA petitioner is not entitled to an evidentiary hearing as a matter

of right, but only where the petition presents genuine issues of material

fact.” Commonwealth v. Walker, 36 A.3d 1, 17 (Pa. 2011). It is within the

court’s discretion to grant or deny an evidentiary hearing. See id.

      Miller claims that the “PCRA court erred by not granting an evidentiary

hearing on the issues raised” in his PCRA petition. However, Miller has not

identified any genuine issue of material fact. Walker, 36 A.3d at 17.

Therefore, we find no error in the PCRA court’s denial of Miller’s request for

an evidentiary hearing.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/4/2022




                                    - 19 -